DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-17) in the reply filed on 05/11/22 is acknowledged.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the recitation of “the washer transitionable between a first configuration in which the inner terminal edge of the washer is coincident with or disposed radially outwardly of the inner side surface of the annular body . . . ., and a second configuration in which the inner terminal edge of the washer extends radially inwardly of the inner side surface of the annular body and engages the elongated shaft to fix the retention anchor to the elongated shaft” (emphasis added) in lines 10-15.  The claim as currently written appears to require the edge of the washer to be in the same plane as the surface of the annular body in the first configuration and in a different plane in the second configuration.  The first configuration is shown in Fig. 3 which demonstrates the washer 34 having an inner terminal edge 34a in the same plane as the inner side surface 30 of the annular body; however Fig. 4 demonstrates the washer 34 in the second configuration and as shown in the figure the edge 34a is still in the same plane as the inner side surface 30 and does not appear to demonstrate the edge 34a being radially inward of the surface 30.  Instead, the washer appears to be radially outward of the recess 25 of the annular body 22 in the first configuration shown in Fig. 3 and the washer appears to be radially inward of the recess 25 in the second configuration shown in Fig. 4.  Therefore it is unclear how the edge of the washer is meant to be in different planes as recited in the claim as currently written instead the claim will be interpreted as shown in the images wherein the washer moves from out of the recess to into the recess in the different configurations.
Claims 2-9 are rejected as indefinite for depending upon an indefinite claim.
Claim 10  is rejected as indefinite for the recitation of “the washer transitionable between a first configuration in which the inner terminal edge of the washer is coincident with or disposed radially outwardly of the inner side surface of the annular body, and a second configuration in which the inner terminal edge of the washer extends radially inwardly of the inner side surface of the annular body” (emphasis added) in lines 5-8.  The claim as currently written appears to require the edge of the washer to be in the same plane as the surface of the annular body in the first configuration and in a different plane in the second configuration.  The first configuration is shown in Fig. 3 which demonstrates the washer 34 having an inner terminal edge 34a in the same plane as the inner side surface 30 of the annular body; however Fig. 4 demonstrates the washer 34 in the second configuration and as shown in the figure the edge 34a is still in the same plane as the inner side surface 30 and does not appear to demonstrate the edge 34a being radially inward of the surface 30.  Instead, the washer appears to be radially outward of the recess 25 of the annular body 22 in the first configuration shown in Fig. 3 and the washer appears to be radially inward of the recess 25 in the second configuration shown in Fig. 4.  Therefore it is unclear how the edge of the washer is meant to be in different planes as recited in the claim as currently written instead the claim will be interpreted as shown in the images wherein the washer moves from out of the recess to into the recess in the different configurations.
Claims 11-17 are rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovay et al (US Patent Pub. 20080091146A1) in view of Fodor et al (US Patent 5496142).
Solovay discloses a surgical access assembly (shunt apparatus for treating obesity by extracting food).  Specifically in regards to claims 1 and 10, Solovay discloses a cannula (50) including an elongated shaft; and a retention anchor (52 and 59) disposed about the elongated shaft (Fig. 17a-17b; and Para. [0073], [0085], [0086]).  The retention anchor including: an annular body (59) including an inner side surface (surface lying against tube 51) defining an opening (opening for 51) therethrough; and a washer (52) secured to the annular body, the washer including an inner terminal edge defining an opening (opening for 51) defined therethrough that is aligned with the opening of the annular body (59), the elongated shaft of the cannula (50) extending through the openings of the annular body (59) and the washer (52) (Fig. 17a-17b; and Para. [0084]-[0086], [0094], [0096]).  However, Solovay is silent as to the details of the washer being transitionable between first and second configurations.
Fodor in regards to claims 1 and 10, discloses a washer (20), the washer (20) is transitionable between a first configuration (shown in Fig. 3c) in which the inner terminal edge (edge at which “d” is measured shown in fig. 3c) of the washer (20) is coincident with or disposed radially outwardly of the inner side surface of the annular body (44) so that the retention anchor (20 and 44) is slidable along the elongated shaft, and a second configuration (configuration when 20 is clamped downwardly) in which the inner terminal edge (edge at which “d” is measured shown in fig. 3c) of the washer (20) extends radially inwardly of the inner side surface of the annular body (44) and engages the elongated shaft to fix the retention anchor (20 and 44) to the elongated shaft (Fodor discloses that the washer 20 can be used with a retaining washer ring 44, and that a clamping member exerts a force "F" on the washer 20 wherein the available deflection "d" of the washer can be observed at the inside diameter of the washer 20.  The ring 44 prevents the washer from spreading to far out and confines the washer in place which aides in holding the clamping member in place.) (Fig. 1, 3a-3c, 9-10; and  Col. 4 lines 16-33, Col. 6 lines 3-23,52-63).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the washer (52) of Solovay to be split washer with a retainer as taught in Fodor in order to have a spring washer system can be used repeatedly in applications where a greatly increased operable spring range is desired over many hundreds of cycles before replacement, and that will also occupy less space than similarly performing prior art washers (col. 3 line 33 and 60-65).
In regards to claims 4 and 12, Solovay discloses wherein the annular body (59) includes a proximally-facing surface (surface on which 52 rests), and the washer (52) is positioned adjacent to the proximally-facing surface (Fig. 17a-17b).
In regards to claims 5-6 and 13-14, Solovay in view of Fodor discloses a system as recited above.  Fodor further discloses wherein the washer (20) includes an outer terminal edge (outer most edge of 20 that lies adjacent 22) affixed to the annular body (44), and wherein the proximally-facing surface (surface wherein 20 rests) of the annular body (44) defines an annular recess therein and, when the washer (20) is in second configuration, the washer (20) is disposed within the annular recess (recess in 44) (Fig. 3a-3c and 9-10; and Col. 4 lines 16-33, Col. 6 lines 3-23,52-63).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the annular body (59) adjacent the washer (52) of Solovay to have a recess therein as taught in Fodor in order to have a spring washer system can be used repeatedly in applications where a greatly increased operable spring range is desired over many hundreds of cycles before replacement, and that will also occupy less space than similarly performing prior art washers (col. 3 line 33 and 60-65).
In regards to claims 7 and 15, Solovay in view of Fodor discloses a system as recited above.  Fodor further discloses wherein, when the washer (20) is in the first configuration, the washer has a convex shape (Fig. 3c) and when the washer (20) is in the second configuration, the washer has a concave shape (Fodor discloses that the washer 20 can be used with a retaining washer ring 44, and that a clamping member exerts a force "F" on the washer 20 wherein the available deflection "d" of the washer can be observed at the inside diameter of the washer 20.  The ring 44 prevents the washer from spreading to far out and confines the washer in place which aides in holding the clamping member in place.) (Fig. 3a-3c and 9-10; and Col. 4 lines 16-33, Col. 6 lines 3-23,52-63).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the washer (52) of Solovay to have the shape of the washer as taught in Fodor in order to have a spring washer system can be used repeatedly in applications where a greatly increased operable spring range is desired over many hundreds of cycles before replacement, and that will also occupy less space than similarly performing prior art washers (col. 3 line 33 and 60-65).
In regards to claims 8 and 16, Solovay discloses wherein the washer (52) is more rigid than the annular body (59) (Para. [0084] and [0086]-[0087]).

Claims 2-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovay in view of Fodor as applied to claims 1 and 10 above, and further in view of Pravongviengkham et al (US Patent Pub. 20190290255A1).
Solovay in view of Fodor discloses a system as recited above comprising of a cannula having a shaft and a retention anchor composed of an annular body and a washer.  In regards to claim 2, Solovay discloses wherein the annular body (59) engages the shaft of the cannula (50) (Fig. 17a17b; and Para. [0084]).  However, the combination is silent as to the annular body having ridges that allow for a frictional engagement with the shaft.
Pravongviengkham discloses a surgical access assembly (trocar cannula assembly and method of manufacture).  Specifically in regards to claim 2, Pravongviengkham discloses wherein an annular body (222) has an inner side surface (surface with 296), and wherein the inner side surface (surface with 296) of the annular body (222) frictionally engages the elongated shaft (282) of the cannula (210) (Fig. 14 and 20-21; and Para. [0060], [0088], [0099]-[0103]).  In regards to claims 3 and 11, Pravongviengkham discloses wherein the inner side surface (surface with 296) of the annular body (222) includes ridges (ridges created by grooves 296) (Fig. 20-21; and Para. [0100]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the annular body (59) of Solovay to have the ridges as taught in Pravongviengkham in order to be able to slide the body along the shaft to a desired position but also allows the body to remain in the desired position (Para. [0100]).

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovay in view of Fodor as applied to claims 1 and 10 above, and further in view of Lucas (US Patent 3107905A) Sparks et al (US Patent 7509175B2).
Solovay in view of Fodor discloses a system as recited above comprising of a cannula having a shaft and a retention anchor composed of an annular body and a washer.  However, the combination is silent as to the annular body being formed of rubber or wherein the washer is formed of metal.  
Lucas in regards to claims 9 and 17 discloses a washer (10) that can move form a first configuration (shown in Fig. 3,1) to a second configuration (shown in Fig. 4,2), and wherein the washer is composed of metal (The Belleville springs are readily manufactured from spring material, such as spring steel, at low cost and combine the attributes of high load capacity, low vertical height (as compared to a helical spring), and ability to withstand drifting and deterioration.) (Fig. 1-4; and Col. 5 lines 50-75 and Col. 9 lines 14-21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the washer (52) of Solovay to be metal as taught in Lucas in order to have a washer that is manufactured at low cost and combines the attributes of high load capacity, low vertical height (as compared to a helical spring), and ability to withstand drifting and deterioration (Col. 9 lines 14-21). However, the combination is silent as to the material of the annular body being rubber.
Sparks discloses a surgical access assembly.  Specifically in regards to claims 9 and 17, Sparks discloses a retention anchor comprising an annular body (222) wherein the annular body (222) is composed of rubber (Sparks disclose wherein the fixation feature 222 may be comprised of any suitable material, including thermoset plastics such as silicone, fluorosilicone, and synthetic rubber.) (Fig. 7a-7b; and Col. 8 line 64 to Col. 9 line 37).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the annular body (59) of Solovay to be rubber as taught in Sparks in order to have an annular body that is easy to manipulate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775